Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention is allowable in light of the applicant’s amendments and arguments filed on 12/21/2020.  The examiner notes that while not agreeing with applicant’s arguments pertaining to whether prong (C) of 35 U.S.C. 112(f) is met, further consideration of the applicant’s specification and other arguments were sufficient in overcoming the rejection.
The invention generally is directed to generating and communicating actions between multiple separate external clouds at a processor or host cloud.  Data regarding a first electronic device is received from a first external cloud associated with the first electronic device via a cloud connector module and an action is generated based on the received data and transmitted to a second external cloud via a second cloud connector module associated with the second electronic device.
The closest prior art fails to teach or suggest “transmit the action from the first cloud connector module to the first electronic device via the first external cloud system” as required by independent claim 1 in conjunction with all other claimed limitations, “receive a notification from a second external cloud that the second external cloud has received data corresponding to an instruction to transmit a signal to the first electronic device for controlling an operation of the first electronic device” as required by independent claim 8 in conjunction with all other claimed limitations, and “transmitting, by the processor, the action to a second electronic device by way of a second cloud connector module in communication with a second external cloud associated with the second electronic device” as required by independent claim 14 in conjunction with all other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathan Bui
/JONATHAN A BUI/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        February 26, 2021